Citation Nr: 9927833	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1964, and from November 1965 to August 1967.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1995 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
a compensable rating for post-traumatic stress disorder was 
denied.  By means of a December 1998 Board decision, the 
veteran's claim for an increased rating for post-traumatic 
stress disorder was remanded to the RO for further 
development. 

The Board notes that an August 1999 written brief 
presentation by the veteran's representative identifies the 
issue of "Entitlement to an increased evaluation for 
service-connected residuals of a left femur fracture, 
currently evaluated as 20 percent disabling."  This issue is 
not currently before the Board as the December 1998 Board 
decision, which granted an increased disability rating of 30 
percent for this disability, is final.  The evidence 
indicates that the veteran was furnished with a copy of this 
decision and notice of his appellate rights in December 1998.   


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Court held that a medical examination must consider 
records of prior medical examination and treatment in order 
to assure a fully informed examination.  Caffrey v. Brown, 6 
Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991). When assessing the adequacy of an examination report, 
if a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the Board to return 
the report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (1998).  

The veteran was afforded his most recent VA PTSD examination 
in February 1999.  The examination report indicates that his 
claims folder was not available for review prior to the 
examination, nor does the report indicate that the claims 
folder was reviewed prior to completion of the examination 
report.  The Board notes that the veteran has a history of 
alcohol abuse.   A July 1996 VA PTSD examination report 
indicates that the veteran's primary symptoms were anger, 
irritability, and inability to get along with people.  The 
report further states that "these symptoms predate his 
Vietnam service and certainly could be contributed to long 
standing alcohol abuse."  While there is evidence of a long 
history of alcohol abuse, the examination report of February 
1999 makes no reference to the veteran's historical alcohol 
abuse and its relationship to his current post-traumatic 
stress disorder.  Therefore, the Board must return the report 
as inadequate for rating purposes.  Additionally, the Board 
is of the opinion that a new examination would be probative.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should schedule the veteran for 
a VA post-traumatic stress disorder 
examination with an examiner who has not 
previously examined the veteran in order 
to determine the nature and extent of the 
veteran's psychiatric disorder including 
his service connected PTSD..  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.

c) The examiner should discuss the 
signs and symptoms due to the 
veteran's post-traumatic stress 
disorder including the frequency or 
severity of any symptoms shown:  A 
complete discussion of the veteran's 
psychiatric condition should be 
included in the report.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case, and be afforded of the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



